Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 11/07/2019, in which claims 1-18 are presented for the examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/07/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 11/07/2019 are accepted by the examiner. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0217754, referred herein after Lee) in view of Seo (US 2019/0114239, referred herein after Seo) and Park et al. (US 2017/0192719, referred herein after Park).


As per claim 1, 10, Lee discloses a memory system comprising: 
a memory device including a plurality of blocks (Fig. 1, memory device 150, having blocks 152..156); and a controller including firmware and a memory interface coupled 5to the plurality of blocks (Fig. 1, controller 130, [0050], [0051]), wherein the firmware is suitable for: 
issuing commands to the memory interface for program operations (Fig. 9, step 910, [0096]), the commands including a first command for a first program operation and a second command for a second program operation, such 10that the memory interface stores the commands and controls the memory device to sequentially perform the first and second program operations in response to the stored commands (Fig. 9, step 920, [0009], [0014], [0075], [0076], “ the controller may control the memory dies to sequentially perform the first and second command operations by enqueueing the second command in the queue until the first command operation is completed.”); 
Lee does not specifically discloses detecting whether the first program operation performed on a first location of a selected block among the plurality of blocks failed 15and when it is detected that the first program operation failed, controlling the memory interface to reroute the first program operation to a second location in a block other than the selected block among the plurality of blocks and cancel the second program operation;

However, Seo discloses detecting whether the first program operation performed on a first location of a selected block among the plurality of blocks failed (Fig. 5, step S530, [0064], “Returning to step S530 in FIG. 5, if the status check operation performed indicates that the program operation has failed (that is, ‘FAIL’ at step S530), the memory device 150 outputs a program status signal P/S that is a status check operation result, which in this instance, is indicative of program operation failure”) 15and when it is detected that the first program operation failed, controlling the memory interface to reroute the first program operation to a second location in a block other than the selected block among the plurality of blocks (Fig. 5, step S560, [0660], “If it is determined that the program operation has failed as indicated by the status check operation result of the memory device 150, the memory device 150 transmits data stored in already programmed pages in the selected memory block on which program operation has failed to a new memory block and programs the data to the new memory block. That is, the memory device 150 transmits data stored in pages of which program operation has passed in the selected memory block on which program operation has failed to a new memory block and programs the data to the new memory block. After that, the memory device 150 performs a recovery operation by transmitting data of a page on which program operation has failed to a new memory block, using the data stored in the page buffers (PB) 322, 324, and 326, and programming the data to the new memory block, at step S560.”) and 

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Seo’s holding command queue after detecting failure in program operation into Lee’s memory system because one of the ordinary skill in the art would have been motivated to improve reliability of data to wait until the recovery operation completes. [0005];

Neither Seo nor Lee disclose cancel the second program operation;

However, Park discloses cancel the second program operation ([0058], [0063], [0098], “While commands of the memory queue 220 are being sequentially performed, the performance of any one command may fall. In this case, it is unnecessary to perform commands related to the command of which performance has failed among subsequent commands, and hence the related commands are to be removed.”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Park’s memory device operating method into Seo’s holding command queue after detecting failure in program operation and Lee’s memory system because one of the ordinary skill in the art would have been motivated to provide improve operation speed and operating method. [0155].

As per claim 2, 11, Park discloses the memory system of claim 1, wherein the memory interface includes a first-in first-out (FIFO) buffer for storing and outputting the first and second commands in a FIFO scheme ([0052], [0093], [0118], “the command queue 220 may be coupled between the command generation unit 210 and the memory control unit 230. The command queue 220 may be managed according to a first in first out (FIFO) method.”).


As per claim 3, 12, Lee discloses the memory system of claim 2, wherein the second program operation is set to be performed on a subsequent location next to the first location in the selected block ([0071], [0072], [0080]). 

As per claim 4, 13, Park discloses the memory system of claim 3, wherein the firmware deletes the second command in the FIFO buffer to cancel the second program operation ([0052], [0093], [0118]).

10As per claim 6m A As per claim 5, 14, Park discloses the memory system of claim 4, wherein the firmware backs up the second command in a data buffer (Fig. 7, step 709, [0126], “In step 709, the controller 300 may generate a sub-command queue 355 of FIG. 6, based on the mirroring commands from which the related commands are removed. “).

As per claim 6, 15, Park discloses the memory system of claim 5, wherein the firmware restores the second command from the data buffer to the FIFO buffer 15after the first program operation is performed on the second location ([0126], [0127]).

As per claim 7, 16, Lee discloses the memory system of claim 4, wherein the firmware issues a read command to the memory interface to detect whether the first program operation failed ([0053], [0120]).
 
20 As per claim 8, 17, Lee discloses the memory system of claim 7, wherein the firmware cancels a read operation and a read error recovery operation on the first location and controls the memory interface to perform a read operation 32on the second location ([0058], [0063], [0098], subsequent commands of the failed program operation is removed from the memory queue, [0117], [0118]).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Seo, Park in view of Koo et al. (US 2018/0341557, referred herein after Koo).

As per claim 9, 18, neither Lee, Seo nor Park discloses the memory system of claim 4, wherein the firmware adjusts valid counts of the selected block and the number of valid pages 5associated with parity;

However, Koo discloses the firmware adjusts valid counts of the selected block and the number of valid pages 5associated with parity (Fig. 8, S220-S240, [0066], [0072]);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Koo’s data storage device and operating method into Park’s memory device operating method into Seo’s holding command queue after detecting failure in program operation and Lee’s memory system because one of the ordinary skill in the art would have been motivated to provide the capability of efficiently rebuilding metadata in a recovery operation.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Yen teaches a method of data writing adapted for a storage device equipped with a rewritable non-volatile memory module.

Kim teaches a technology for reducing a program operation time by storing the number of program pulses used for determining an initial level of a program voltage during a program operation of a semiconductor device and using the stored number of program pulses to determine the next level of the program voltage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMINI B PATEL/Primary Examiner, Art Unit 2114